       Case 2:19-cr-00448-DLR Document 42 Filed 04/27/20 Page 1 of 3



 1
     Tracee Plowell, Senior Litigation Counsel (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
 3   Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
 5   U.S. Department of Justice
     1400 New York Avenue NW
 6   Washington, DC 20005
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
 8 Attorneys for the United States
 9
                       IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE DISTRICT OF ARIZONA
11
12   United States of America,                   Case No. 2:19-CR-448-2
13                       Plaintiff,              NOTICE TO ADMIT FOREIGN
              vs.                                BUSINESS RECORDS UNDER 18
14                                               U.S.C. § 3505
     James B. Panther, Jr.,
15   a/k/a “James Suqui” and “James
     Suquilanda,”
16
17                         Defendant.
18
19         The government hereby provides written notice of its intent to introduce foreign
20
     business records under 18 U.S.C. § 3505. 18 U.S.C. § 3505(b). The government intends
21
22 to introduce bank records from Compagnie Bancaire Helvétique (CBH) received from
23 Switzerland pursuant to a Mutual Legal Assistance Treaty (“MLAT”). These records,
24
     which were produced to the defendant in Rule 16 discovery, are accompanied by a
25
26 foreign certification attest[ing] that—
          (A) such record was made, at or near the time of the occurrence of the matters set
27            forth, by (or from information transmitted by) a person with knowledge of those
              matters;
28
          (B) such record was kept in the course of a regularly conducted business activity;
       Case 2:19-cr-00448-DLR Document 42 Filed 04/27/20 Page 2 of 3




 1            (C) the business activity made such a record as a regular practice; and
              (D) if such record if not the original, such record if a duplicate of the original.
 2
     Id. § 3505(a)(1).
 3
 4   Dated:          April 27, 2020
 5
                                                  Respectfully submitted,
 6
                                                  ROBERT ZINK
 7                                                Chief, Fraud Section
 8
                                           By:    /s/ Michelle Pascucci
 9                                                Tracee Plowell, Senior Litigation Counsel
10                                                Michelle Pascucci, Trial Attorney
                                                  Fraud Section, Criminal Division
11                                                U.S. Department of Justice
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
       Case 2:19-cr-00448-DLR Document 42 Filed 04/27/20 Page 3 of 3




 1                             CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that, on April 27, 2020, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF, which will send notification to
 3
     counsel of record.
 4
 5
                                           Respectfully submitted,
 6
                                     BY:   /s/ Michelle Pascucci
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -3-
